Citation Nr: 1758914	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-02 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent prior to February 25, 2015, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD) with alcohol abuse.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD with alcohol abuse.

3.  Entitlement to service connection for heart disease, to include coronary artery disease (CAD) and as secondary to service-connected PTSD with alcohol abuse.

4.  Entitlement to service connection for hepatitis C, to include as secondary to service-connected PTSD with alcohol abuse.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to February 25, 2015.



REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In the January 2013 rating decision, the RO granted service connection for PTSD with alcohol abuse and assigned a 50 percent disability rating, effective May 10, 2011, the date of the Veteran's claim.  Additionally, the RO denied reopening the previously denied service connection claims for hypertension, heart disease, and hepatitis C.  Later that month, in a rating decision, the RO denied entitlement to a TDIU.  The Veteran timely disagreed with the January 2013 rating decisions.

In July 2015, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In February 2016, the Board, in pertinent part, reopened the previously denied service connection claims for hypertension, heart disease, and hepatitis C, and remanded those service connection claims on the merits, the initial rating claim for PTSD, and entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  

In a February 2017 rating decision, the RO increased the assigned rating for PTSD with alcohol abuse to a 70 percent, effective February 25, 2015.  This created staged ratings, as indicated on the title page.  The Veteran has not expressed satisfaction with the increased disability rating; this issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In a May 2017 rating decision, the decision review officer (DRO) awarded RO entitlement to a TDIU, effective February 25, 2015.  As the Veteran submitted his claim for entitlement to TDIU in June 2011, the issue of entitlement to a TDIU prior to February 25, 2015, remains on appeal.

In a July 2017 letter, the Board notified the Veteran that the VLJ who conducted the July 2015 hearing is no longer available, and offered him another opportunity for a hearing before a current VLJ who would participate in the decision in his appeal, consistent with 38 C.F.R. §§ 20.707 and 20.717 (2017).  The Veteran was also notified that if he dot not respond within 30 days from the date of the July 2017 letter, the Board will assume that he does do not want another Board hearing and will proceed accordingly.  The Veteran did not respond to the July 2017 letter, and therefore, it is assumed that the Veteran does not want a hearing before a different VLJ. 

The issues of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD with alcohol abuse; entitlement to service connection for heart disease to include CAD and as secondary to service-connected PTSD with alcohol abuse; and entitlement to service connection for hepatitis C to include as secondary to service-connected PTSD with alcohol abuse are addressed in the REMAND portion of the decision below and are REMANDED to AOJ. 

FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD with alcohol abuse have, throughout the pendency of the claim, more nearly approximated total occupational and social impairment.

2.  As a total (100 percent) rating for PTSD is being awarded for the entire claim period based in part on a finding of total occupational impairment, leaving no part of the claim period where the schedular rating is less than total, the issue of entitlement to a TDIU prior to February 25, 2015 is rendered moot.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 100 percent for PTSD with alcohol abuse are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The question of whether the Veteran is entitled to a TDIU prior to February 25, 2015, is rendered moot by the grant of a total (100 percent) rating for PTSD during the entire claim period, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C. §§ 7104, 7105 (West 2012); 38 C.F.R. § § 3.340, 3.341, 4.14, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  
As the Board is granting the highest rating possible for PTSD with alcohol abuse for the entire claim period, the claim is substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II.  Higher Initial Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's PTSD with alcohol abuse is rated under 38 C.F.R. § 4.130, DC 9411. This disability is rated according to the General Rating Formula for Mental Disorders.

Under this criteria, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas. 

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard, 9 Vet. App. at 267 (citing the Diagnostic and Statistical Manual of December 2014.  Thus, the date the Veteran's claim was certified to the Board was before August 4, 2014, which is the date the regulations replacing DSM-IV with DSM-5 are effective.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  Therefore, the GAF scores of record will be considered and weighed.  

Turning to the evidence of record, VA treatment records dated in 2011 documents the Veteran's reports of drug and alcohol abuse, anger, and depression.  Furthermore, the Veteran described that he is at the "lowest point" of his life, as he is trying to remain abstinent at a homeless shelter while waiting for admission at an inpatient addiction treatment.   

In the Veteran's June 2011 Application for Increased Compensation Based on Unemployability, he reported that he has been unemployed since 2008 and is unable to work 

Private hospital records dated in June 2012 reflect that the Veteran was hospitalized for alcohol abuse. 

In January 2013, the Veteran was afforded a VA examination.  He reported depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names directions or recent events, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and difficulty in adapting to stressful circumstances including work or a work like setting.  He stated that in lives alone in Veterans Affairs Supportive Housing (VASH) and he has a few friends.  He stated that he was employed for 12 years as a truck driver and was last employed in 2008.  He indicated that he had to leave his position due to anxiety, depression, and alcohol abuse.  The VA examiner diagnosed PTSD and assigned a GAF score of 50.  The examiner indicated that the Veteran's alcohol abuse is secondary to his PTSD.  The VA examiner opined that the Veteran's PTSD symptoms result in occupational and social impairment with reduced reliability and productivity.  The VA examiner also opined that the Veteran's PTSD symptoms alone do not render him unable to obtain and maintain gainful employment.

VA treatment records dated from 2013 through 2015 show the Veteran's continued treatment for his PTSD.  Specifically, in a May 2014 VA treatment record reflects that the Veteran was hospitalized for alcohol abuse, bipolar disorder, and PTSD.  Moreover, the Veteran's VA treatment records show continued alcohol abuse, depression, and sleep impairment.  VA treatment records also reflect that the Veteran has been intermittently sober and has attended support groups such as Alcoholic Anonymous.  See VA treatment record dated June 2013.  

In February 2015, the Veteran was afforded a VA examination.  He reported anxiety, nightmares, anger, depression, irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, difficulty in adapting to stressful circumstances, including work or a work like setting, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, disturbances of motivation and mood, impaired abstract thinking  and problems with concentration, and mild memory loss, such as forgetting names, directions or recent events.  He also reported that in May 2014, he was hospitalized at a psychiatric ward for substance abuse.  He indicated that he had a relapsed from sobriety, and drank alcohol more frequently to alleviate his PTSD symptoms. 

He stated that he continues to live in VASH housing.  He stated that since his last examination in January 2013, he was employed at a store bagging bought store items.  He indicated that after two months, he quit his position, due to his inability to be around others, and his PTSD symptoms. The examiner diagnosed PTSD. The VA examiner opined that the Veteran's PTSD symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The VA examiner concluded that the Veteran's PTSD symptoms have increased in frequency and severity since his last VA examination in February 2015, due to his employment, alcohol abuse, and hospital admittance for substance abuse.

In January 2017, the Veteran was afforded a VA examination.  He reported depressed mood, anxiety suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran reported that he and his girlfriend were recently in a motor vehicle accident that resulted in multiple injuries, to include a 6 day coma.  Because of the motor vehicle accident, he was charged with assault with a dangerous weapon and he indicated that there is a court order that prohibits him from seeing his girlfriend.  Prior to the motor vehicle accident, he was living with his girlfriend, he stated that they had a good relationship and denied any problems.  Currently, he is living with his mother.  The Veteran reported that he has a relationship with his mother, and his girlfriend's 3 adult children.  He has infrequent contact with his sister.  He indicated that he is currently active in his VA mental health treatment program.  He reported an employment history of a truck driver, and was most recently employed at a store bagging store bought items until 2014, since that time he has been unemployed.  He stated that he has not been able to "keep up" with work due mental and physical problems.  He stated that when he was employed, he was able to get along with co-workers and called off work three to four times.  

The January 2017 VA examiner indicated that the Veteran arrived to the examination, casually dressed and appropriately groomed.  He was oriented to all spheres.  His mood was dysphoric and affect was congruent with mood.  Thought process was linear.  There was no evidence of psychosis and he denied suicidal ideation.  The VA examiner diagnosed PTSD, bipolar I disorder, alcohol use disorder (in early remission), and stimulant use disorder (cocaine), in sustained remission.  The examiner found that the Veteran's bipolar disorder is not likely related to his military service or is secondary to PTSD.  The VA examiner indicated that he was able to differentiate what symptoms are attributable to each diagnosis.  Specifically, the examiner indicated that the Veteran's alcohol use disorder and stimulant use disorder are currently in remission and do not contribute to current symptoms.  The examiner found that symptoms that are particular to the PTSD (and not the bipolar disorder) are intrusive thoughts, physiological and emotional reactions to trauma cues, nightmares, avoidance symptoms, hypervigilance, and exaggerated startle response.  The examiner opined that the Veteran's symptoms result in occupational and social impairment with reduced reliability and productivity.  The examiner indicated that as to the level of occupational and social impairment, he was unable to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  The examiner characterized the Veteran's symptoms as moderate. 

In a January 2017 opinion, the January 2017 examiner opined that the Veteran's stimulant use disorder is less likely as not secondary to PTSD.  The examiner reasoned that Veteran reported that he began using cocaine in the 1980s, stopped for a 5 year period, and then used again 5 years ago.  He reported that he started using cocaine as a product of his environment, with people around him using while he was drinking.  Furthermore, the examiner stated the Veteran did not attribute his history of cocaine use to PTSD symptoms.  Further, the examiner stated that VA psychiatric treatment records dated from 1992-2014 shows treatment for alcohol and cocaine use; however, PTSD is only documented as a diagnosis in discharge summaries on 5 occasions, without any documentation suggesting that cocaine use was thought to be caused by PTSD symptoms.

The evidence shows that in addition to the service-connected PTSD, the Veteran has been diagnosed with bipolar I disorder, alcohol use disorder, and stimulant use disorder.  In this case, there is no evidence to clearly distinguish the symptoms of the Veteran's service-connected PTSD from the majority of his other diagnosed non service-connected psychiatric disabilities.  Notably, the January 2013 VA examiner found that the Veteran's alcohol abuse is secondary to his PTSD.  As to the stimulant use disorder and bipolar disorder, the January 2017 VA examiner indicated that such disorders are unrelated to the Veteran's service-connected PTSD.  However, the January 2017 examiner did not specifically differentiate between symptomatology associated with the Veteran's service-connected PTSD and the nonservice-connected stimulant use disorder and bipolar disorder.  In fact, the January 2017 examiner indicated that he was unable to differentiate what portion of the occupational and social impairment is caused by each mental disorder.  To this end, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.).  Accordingly, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD, for the purposes of assessing the severity of that disability.

Based on the consideration of the above, the Board finds that a 100 percent is warranted for the service-connected PTSD with alcohol abuse. 

Throughout the appeal period the Vetera reported depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names directions or recent events, impaired abstract thinking, disturbances of motivation and mood, and suicidal ideation, and difficulty in adapting to stressful circumstances.

More importantly, the above evidence reflects that during the entire claim period, the Veteran has been continuously unemployed and that he is unable to function socially.  For instance, the evidence shows that the Veteran has been unemployed, except for a two month period, throughout the pendency of his appeal.  He has consistently reported that he is unemployed due PTSD symptoms such as anxiety and depression.  See VA examination reports dated January 2013 and February 2015.  He also has indicated that he has difficulty in adapting to stressful circumstances, including work or a work like setting.  During the February 2015 VA examination, the Veteran reported that he was recently employed as bagging store bought items; however, he described that after two months of employment, he quit due to his inability to be around others, and his PTSD symptoms.  As such, the evidence demonstrates total occupational impairment due to the service connected PTSD.

As to social impairment, during the January 2013 examination, the Veteran reported that he lives alone and he has a few friends.  Although during the appeal period, the Veteran reported that he has a girlfriend for 12 years, he has been unable to have contact with her because of a court order.  He has also reported that he has difficulty establishing and maintaining relationships.  Furthermore, other than participating in VA treatment programs, the Veteran has not reported that he engages in social activities or socializes with others.

Additionally, throughout the appeal period, the evidence shows that the Veteran intermittently lived in a homeless shelter, was hospitalized for alcohol abuse in June 2012, and was hospitalized for alcohol abused, bipolar disorder, and PTSD in May 2014.  Lastly, during the appeal period, the Veteran was assigned a GAF score of 50.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The evidence is thus at least evenly balanced as to whether the symptoms and impairment caused by the Veteran's PTSD with alocohol abuse more nearly approximates total occupational and social impairment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an initial 100 percent rating is warranted for the entire claim period.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3

III.  TDIU

A TDIU may be assigned "where the schedular rating is less than total" and the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

As the Board is granting a 100 percent rating for PTSD with alcohol abuse for the entire claim period, there remains no time during the claim period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16  (a).  For this reason, the issue of entitlement to a TDIU at any time during the claim period is now rendered moot.  The question of whether the Veteran is entitled to an award of a TDIU prior to February 25, 2015, is rendered moot by the grant of a 100 percent schedular ("total") rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 710; 38 C.F.R. §§ 4.14, 4.16. 

The Veteran's primary contention during the claim period has been that he is unable to work due to his service-connected PTSD with alcohol abuse, and the 100 percent rating which is being granted throughout the entire claim period specifically contemplates total unemployability (i.e., total occupational impairment) due to PTSD.  Aside from PTSD with alcohol abuse (now rated at 100 percent during the entire claim period), the Veteran has no other service-connected disabilities.   

Thus, The facts presented in this case are distinguishable from those in Bradley v. Peake, 22 Vet. App. 280 (2008), because in this case the Veteran does not have any other service-connected disabilities.  Under the facts presented in that case, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  If the Veteran were to be awarded a TDIU prior to February 25, 2015 based on service-connected PTSD rendering him unemployable for any time during the rating period, it would impermissibly result in the same disability being "counted twice" in the assignment of a total rating.  See generally 38 C.F.R. § 4.14.  In addition, a TDIU prior to February 25, 2015 would not assist the Veteran in getting special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) because he has no other service connected disabilities, and the possibility of a TDIU assisting in getting SMC at the "s" level was the primary basis for the Bradley Court's holding that TDIU was not necessarily rendered moot by the grant of a 100 percent rating.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU prior to February 25, 2015, must be dismissed as moot.

The Board has considered the Veteran's claim for a higher initial rating and decided entitlement based on the evidence.  Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his increased rating claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  See also Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter") (emphasis added).


ORDER

Entitlement to a 100 percent rating for PTSD with alcohol abuse is granted, subject to controlling regulations governing the payment of monetary awards.

The appeal, as to the issue of entitlement to a TDIU prior to February 25, 2015, is dismissed.

REMAND

The Veteran claims that his hypertension, heart disease, and hepatitis C are due to his military service.  Specifically, he asserts that his heart disease and hypertension are due to fume and asbestos exposure during service.  See Veteran's claims dated May 2011 and April 2012.  He indicates that he was exposed to asbestos in 1977 during an overhaul of a destroyer.  Alternatively, he asserts that his disabilities are secondary to the service-connected PTSD with alcohol abuse. 

His DD-214 shows that his military occupationally specialty (MOS) is not available.   However, his DD-214 form shows that he served aboard the USS CORRY.

VA treatment records show current diagnoses of CAD, hypertension, and hepatitis C, with an onset of CAD and hypertension in 2002 and hepatitis C in 2006. 

In February 2016, the Board remanded the Veteran's claims for further development; specifically, to afford him VA examinations to determine the nature and etiologies of his hypertension and heart disease.  Specifically, the Board requested that the examining physician provide an opinion as to whether the Veteran's disabilities are related to service or caused or aggravated by how service-connected PTSD with alcohol abuse.

In March 2017, the Veteran was afforded examinations.  The VA examiner diagnosed hypertension; acute, subacute, or old myocardial infarction; and CAD and opined that the disabilities were not related to his military service.  The VA examiner reasoned that there was no evidence of or diagnosis of hypertension or CAD during service.   

Furthermore, the VA examiner provided an opinion with a rationale as to whether the Veteran's hypertension and heart disease were caused or aggravated by service-connected PTSD with alcohol abuse.

First, the Board notes that the Veteran has asserted that during service, he was exposed to fumes and asbestosis during service which has caused his disabilities.  However, such contentions have not been developed.  To this end, the Board finds that a remand is necessary for the AOJ to develop these claims in accordance with VA guidelines for adjudicating claims involving asbestos exposure in the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 2 (updated August 7, 2015).  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993).

Second, as to the March 2017 opinion, he Board finds that the VA examiner's opinion regarding direct service connection is flawed for lack of rationale.  In this regard, the VA examiner merely stated that the Veteran was not diagnosed with such disabilities during service.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007)(holding a mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.); see also Leshore v. Brown, 8 Vet. App. 409 (1995)(holding a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  

Notably, an opinion has not been obtained to determine the etiology of the hepatitis C.  

Therefore the Board finds that upon remand, medical opinions should be obtained to address the etiology of the Veteran's heart disability, hepatitis C, and hypertension, to include a possible consideration of causation theory of asbestos exposure.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Complete the steps of VA Adjudication Procedure Manual M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 2, for determining whether service connection is warranted on the basis of claimed asbestos exposure during service

2.  Obtain any outstanding records of treatment that the Veteran may have received at any VA health care facility.  All such available documents should be associated with the claims file.

3.  Then, the claims folder should be referred to an appropriate VA physician for an opinion as to the etiology of the Veteran's heart disability and hypertension.  A copy of this remand must be made available to the physician for review in connection with the requested opinion.

The physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's heart disability and hypertension had its onset during military service or is otherwise related to service, to include as due exposure to fumes from a ship fire and possible asbestos exposure-if found that they Veteran was in fact exposed to asbestos.

The physician must provide a rationale for any opinion given.  The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  The claims folder should be referred to an appropriate VA physician for an opinion as to the etiology of the Veteran's hepatitis C.  A copy of this remand must be made available to the physician for review in connection with the requested opinion.

The physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C had its onset during military service or is otherwise related to service.

The physician must provide a rationale for any opinion given.  The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remain denied, provide the Veteran and his attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action

must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


